Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 17, 2021.

Amendments
           Applicant's amendments, filed February 17, 2021, is acknowledged. 
	Claims 1-16, 18-20 are cancelled.
	Applicant has amended claim 17.
	Claims 17, 21-23 are pending.
Claims 17, 21-23 are under examination. 



Priority
	This application is a National Stage of International Application No. PCT/US17/21257 filed March 8, 2017, claiming priority based on U.S. Provisional Application 62/305,794 filed March 9, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/305,794 filed March 9, 2016.



Claim Objections
	The prior objections to claims 7-8, for being dependent upon a later claim, are withdrawn. Applicant has cancelled claims 7-8. 


Claim Rejections - 35 USC § 102 & 35 USC § 103
The prior rejections of claims 6-9, and 20 under 35 USC 102 and 35 USC 103 are withdrawn. Applicant has cancelled claims 6-9, and 20.
In papers filed 02/17/2021, Applicant remarks “Applicant respectfully disagrees with these rejections” (page 3). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant fails to provide arguments for disagreeing with the grounds of rejection set forth in the prior Office Action.

In papers filed 02/17/2021, Applicant amended claim 17. However, Applicant’s amendment merely rearranges the claim language without changing the scope of the claim. The claim is still directed to a method comprising a step of introducing into a hematopoietic stem cell harboring a genome editing construct a HMGA2 protein, thereby promoting expansion of the hematopoietic stem cell and enhancing genome editing efficiency in the hematopoietic stem cell harboring a genome editing construct. For this reason, the rejections of claims 17, 21-23 under 35 USC 103 are maintained. Examiner has amended the rejections of claims 17, 21-23 under 35 USC 103 below to conform to Applicant’s amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pallant, Celeste Elizabeth, “Construction and characterisation of models for X-linked severe combined immunodeficiency for targeted gene correction by zinc finger nucleases” Diss. UCL (University College London), 2013, pages 1-207; in view of Bonner et al. “Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model”, Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; and Ikeda et al. “3’UTR-truncated Hmga2 cDNAcauses MPN-like hematopoiesis by conferring a clonal growth advantage at the level of HSC in mice”, BLOOD 2011, Vol. 117, No. 22, pages 5860-5869, of record in specification.
Regarding claim 17, claim 17 recites a method for “enhancing genome editing efficiency” comprising a step of introducing into “a hematopoietic stem cell harboring a genome editing construct”, a high mobility group AT-hook 2 (HMGA2) protein. Thus, the claim is directed to introducing HMGA2 protein (e.g. transducing the cell with a gene expressing HMGA2 protein) to a hematopoietic stem cell (HSC) harboring a genome editing construct (e.g. donor template, episomal vectors encoding nucleases, etc.), thereby enhancing the genome editing efficiency of the HSC. Pallant discloses a method for enhancing genome editing efficiency of HSCs harboring zinc finger nuclease (ZFN) and donor constructs (i.e. genome editing constructs) by introducing cytokines to aid in the cell cycle progression of the HSCs (pages 160-161, “It is also an important consideration that haematopoietic progenitors are resting in the G0 phase of the cell cycle (Reems and Torok-Storb 1995) and HR occurs in the S/G2 phase. To aid cell cycle progression and the conditions for HR in the this set of experiments, the cytokines used in the reconstitution experiment, SCF, mFlt3 and hTPO were included in the medium for the lin- bone marrow cells after the ZFN and donor ex vivo treatment of the cells for targeted correction by homologous recombination (HR) (page 145, “As haematopoietic progenitors capable of long term engraftment are resting in the G0 phase of the cell cycle immediately after isolation from the donor (Reems and Torok-Storb 1995), the lin- cells from the donor mice were stimulated with Stem cell factor (SCF), murine Flt3 ligand (mFlt3) and human thrombopoietin (hTPO) as these factors aid self-renewal of lin- cells in vitro with limited multipotency (Hennemann, Conneally et al. 1999; Oostendorp, Audet et al. 2000) and progression from the G0 phase of the cell cycle enhances lentiviral vector transduction (Sutton, Reitsma et al. 1999).”; page 176, “Due to the nature of HR which occures in the S/G2 phase of the cell cycle, it will be necessary to stimulate cell cycle progression during the ex vivo treatment of the cells for targeted correction by HR. Although detectable HR events did not occur in the lincells stimulated with SCF, mFlt3 and hTPO, this may have been due to the gene delivery technique yet optimisation of cell cycle progression for HR should be considered in future HSC correction strategies.”; see also pages 30-31, joining paragraph, “In addition, HR usually occurs after DNA replication, in the S/G2 phase of the cell cycle, so the homogenous sister chromatid can act as the repair template. Using the correct DNA sequence to repair a DSB is more beneficial to the cell than the alternative mechanism, non-homologous end joining (NHEJ). NHEJ occurs throughout the cell cycle and acts only to re-ligate the broken ends of the DNA, an error prone system which frequently involves deletions or insertions of nucleotides resulting in sequence frame shift and/or mutation.”).
Pallant does not teach a step of transducing cells with a gene encoding HMGA2 protein. Prior to the effective filing date of the instantly claimed invention, Bonner is considered relevant prior art for teaching a method of transducing HSCs with a gene encoding a HMGA2 protein in vivo expansion of hematopoietic stem cells in ∆HMGA2 transgenic mice (ABSTRACT, “∆Hmga2 mice expressed increased levels of HMGA2 protein in various tissues including hematopoietic cells and showed proliferative hematopoiesis with increased numbers in all lineages of peripheral blood cells, hypercellular bone marrow (BM), splenomegaly with extramedullary erythropoiesis and erythropoietin-independent erythroid colony formation. ∆Hmga2- derived BM cells had a growth advantage over wild-type cells in competitive repopulation and serial transplantation experiments. Thus overexpression of HMGA2 leads to proliferative hematopoiesis with clonal expansion at the stem cell and progenitor levels and may account for the clonal expansion in PNH [paroxysmal nocturnal hemoglobinuria] and MPNs [myeloproliferative neoplasms] and in gene therapy patients after vector insertion disrupts the HMGA2 locus.”). Furthermore, Bonner reports a greater increase over time of cells comprising HMGA2, in comparison to cells not comprising HMGA2, after introducing a spilt graft of HMGA2-transduced and non-HMGA2-transduced cells (paragraphs 2-3, “After transduction, autologous cells were mixed together in a 50:50 ratio to form a split graft of HMGA2-GFP and mCherry cells and transfused into lethally irradiated recipients. … The ratio of 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a step of introducing a HMGA2 protein, as taught by Bonner, with a reasonable expectation of success because Bonner discloses a method of transducing HSCs with a gene encoding a HMGA2 protein (see Bonner, paragraphs 1-3). An artisan would be motivated to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a step of introducing a HMGA2 protein, as taught by Bonner, because HMGA2 is known to enhance the proliferation, and therefore stimulate the cell cycle progression, of HSCs, which is necessary to perform efficient targeted correction by homologous recombination (as indicated in the previous two paragraphs).
Regarding claim 21, Bonner discloses wherein the said HMGA2 protein is introduced via a vector comprising a let-7 insensitive nucleic acid encoding the HMGA2 protein (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”).
Regarding claim 23, Bonner discloses wherein the insensitive nucleic acid comprises deletion of let-7 binding sites (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pallant, Celeste Elizabeth, “Construction and characterisation of models for X-linked severe combined immunodeficiency for targeted gene correction by zinc finger nucleases” Diss. UCL (University College London), 2013, pages 1-207; Bonner et al. “Modeling potential HMGA2-induced clonal expansion in a non-human primate stem cell transplant model”, Hematologic & Immunologic Diseases 2014, 22:pS178, of record in IDS; and Ikeda et al. “3’UTR-truncated Hmga2 cDNAcauses MPN-like hematopoiesis by conferring a clonal growth advantage at the level of HSC in mice”, BLOOD 2011, Vol. 117, No. 22, pages 5860-5869, of record in specification, as applied to claims 17, 21, and 23 above; in further view of Cavazzana-Calvo et al. “Transfusion independence and HMGA2 activation after gene therapy of human β-thalassaemia” NATURE 2010, Vol. 467, pages 318-322, of record in the specification.
Regarding claim 22, Bonner discloses that the vector further comprises a nucleic acid encoding green fluorescent protein (GFP) (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”). However, Bonner does not disclose wherein the vector further comprises a nucleic acid encoding a therapeutic agent. Ikeda discloses that “overexpression of HMGA2 may lead to limited expansion of cell clones in gene therapy leading to a positive outcome thus far without the development of malignancy” (page 5868, col. 1). Cited by Ikeda (see page 5868, col. 1), Cavazzana-Calvo discloses treatment of patients suffering from β-thalassaemia by administering (i.e. transfusion of) hematopoietic stem cells genetically modified by lentiviral β-globin gene transfer (see ABSTRACT). Furthermore, Cavazzana-Calvo discloses that gene therapy for β-thalassaemia is particularly challenging given “the lack of selective advantage for corrected haematopoietic stem cells” (ABSTRACT). However, Cavazzana-Calvo reports that a patient with 48 This patient developed a dominant cell clone in which the vector integrated into the HMGA2 locus, leading to a truncated mRNA which was insensitive to let-7 regulation and expressed HMGA2 highly in erythrocytes under the influence of the β-globin locus control region (LCR).”; see also Cavazzana-Calvo, ABSTRCT, “Most of the therapeutic benefit results from a dominant, myeloid-biased cell clone, in which the integrated vector causes transcriptional activation of HMGA2 in erythroid cells with further increased expression of a truncated HMGA2 mRNA insensitive to degradation by let-7 microRNAs. The clonal dominance that accompanies therapeutic efficacy may be coincidental and stochastic or result from a hitherto benign cell expansion caused by dysregulation of the HMGA2 gene in stem/progenitor cells”; see also Cavazzana-Calvo, Figure 4 on page 321).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a nucleic acid encoding green fluorescent protein (GFP), as taught by Bonner, with a nucleic acid encoding β-globin (i.e. a therapeutic agent), as taught by Cavazzana-Calvo, with a reasonable expectation of success because Bonner discloses a bicistronic viral vector comprising a nucleic acid encoding HMGA2 and a nucleic acid encoding GFP and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (paragraph 2, “The human HMGA2 cDNA was cloned from 293T cells, without the 3' Let-7 sites, into a cl20c MSCV-IRES-GFP plasmid. Lentiviral HMGA2-GFP was produced …”). An artisan would be .


Response to Arguments

Applicant’s remarks filed 02/17/2021 are acknowledged.

	Applicant argues “While Pallant indicates that detectable homologous recombination events did not occur in the lin- cells stimulated with SCF, mFlt3 and hTPO, Pallant suggests that this was likely due to the gene delivery technique and not because of the use of SCFr mFlt3 and hTPO, which are J. Viral. 73(5):3649-60” (page 5). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner disagrees with Applicant’s characterization of the Pallant reference. Nowhere on page 145 of Pallant is it stated that homologous recombination events did not occur in the lin- cells stimulated with SCF, mFlt3 and hTPO. To the extent that Applicant is attempting to cite page 176 of Pallant, Pallant on page 176 (second full paragraph) discloses “[a]lthough detectable HR events did not occure in the lin- cells stimulated with SCF, mFlt3 and hTPO, this may have been due to the gene delivery technique”. However, in that paragraph Pallant is referring to clinical trials of the prior art, as opposed to the experiment cited by the Examiner on pages 160-161 of Pallant. Pages 160-161: “It is also an important consideration that haematopoietic progenitors are resting in the G0 phase of the cell cycle (Reems and Torok-Storb 1995) and HR occurs in the S/G2 phase. To aid cell cycle progression and the conditions for HR in the this set of experiments, the cytokines used in the reconstitution experiment, SCF, mFlt3 and hTPO were included in the medium for the lin- bone marrow cells after the ZFN and donor constructs were introduced” (pages 160-161). Furthermore, citing the passage on page 176 in fuller context reveals that Pallant still advises the ordinary artisan to stimulate cell cycle progression when performing homologous recombination (HR) in hematopoietic stem cells (HSCs), “Although detectable HR events did not occure in the lincells stimulated with SCF, mFlt3 and hTPO, this may have been due to the gene delivery technique yet optimisation of cell cycle progression for HR should be considered in future HSC correction strategies” (emphasis added). Examiner has reproduced the passage on page 176 below for clarity of the record:

    PNG
    media_image1.png
    661
    1119
    media_image1.png
    Greyscale



	Applicant further argues that HMGA2 and the cytokines of Pallant are not “equivalents” because HMGA2 is a “non-histone architectural transcription factor that modulates the transcription of several genes by binding to AT-rich sequences in the minor groove of B-form DNA and alters the chromatin structure”, as opposed to a cytokine. See pages 5-6 of Applicant’s remarks. Applicant’s remarks have been carefully considered, but are not found persuasive. Applicant cites MPEP 2144.06(II), which instructs, “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.” In this case, Examiner does not assert that HMGA2 is a cytokine and that HMGA2 and the cytokines of Pallant are “equivalents”. As set forth in the rejection, Pallant teaches that it is well understood in the art that isolated HSCs are quiescent (i.e. resting in the G0 phase) and that it is necessary to stimulate cell cycle progression of the HSCs during the ex vivo treatment of the cells for targeted correction by homologous recombination (HR). Pallant discloses a method for 

Applicant argues “Nothing in the Examiner's rejection justifies the selection of HMGA2 as taught by Bonner in the method of Pallant” (page 6). Applicant’s remarks have been carefully considered, but are not found persuasive. As stated in Examiner’s rejection, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a step of introducing a HMGA2 protein, as taught by Bonner, with a reasonable expectation of success because Bonner discloses a method of transducing HSCs with a gene encoding a HMGA2 protein (see Bonner, paragraphs 1-3). An artisan would be motivated to substitute a step of introducing cytokines to aid in cell cycle progression, as taught by Pallant, with a 

Applicant argues “While it is noted that Pallant suggests that optimization of cell cycle progression for homologous recombination should be considered, other than the use of cytokines (see the sentence spanning pages 160-161), there is no suggestion or guidance as to how this is to be achieved” (page 5) and “Bonner teaches overexpression of HMGA2 in HSC to assess whether said overexpression results in clonal expansion or leukemia. Nowhere does Bonner provide any suggestion or guidance for using the findings therein to enhance genome editing efficiency” (pages 6-7, joining paragraph). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Pallant informs the ordinary artisan to stimulate cell cycle progression (proliferation) in HSCs in order to enhance genome editing efficiency and teaches a step of introducing cytokines to HSCs to stimulate cell cycle progression in HSCs, thereby enhancing genome editing efficiency. Bonner discloses a step of introducing HMGA2 protein to stimulate cell cycle progression (proliferation) in HSCs.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Acting SPE, Primary Examiner, Art Unit 1633